Unpublished opinions are not binding ' precedent in this circuit.
PER CURIAM:
Amanda Darlene Greene appeals the district court’s order accepting the recommendation of the magistrate judge, denying Greene’s exemption request, and ordering two garnishees to remit money and property of Greene to the United States. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Greene, No. 1:15-cr-00133-WO-1 (M.D.N.C. July 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED